Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  in claim 3, acronym DRFM is recited. It is suggested that “DRFM” be changed to “Digital Radio Frequency Memory (DRFM)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Rejection I:

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell (US 20170293019) in view of Park (Modeling and simulation of radar response to electronic attack in EW) 20180405.

Regarding claim 1, Caldwell discloses that “An electronic warfare system device comprising: an electronic warfare support unit for receiving a threat signal and generating a Pulse Description Word (PDW) using the received threat signal (Caldwell, in at least Figs. 1 & 3 and [0027]: The PDW generator 310 determines the type of pulse to be generated as a PRF pattern using the pulse properties of the pulse provided from the pulse detector 308. The pulse properties include, for example, pulse width, frequency and amplitude, among others. The pulse detector 308 indicates the pulse properties using a particular codeword of predetern1ined length; and [0028-0029]); an electronic warfare system display for downloading the PDW to perform a threat signal analysis (Caldwell, in at least Fig. 3 and [0023]: Digital Radio Frequency Memory (DRFM) pulse storage module 322); and an electronic attack unit for outputting at least one of noise jamming and deception jamming {based on the electronic attack technique selected in the electronic warfare system display to perform an electronic attack} (Caldwell, in at least Fig. 3 and [0023]: Noise generator 324; and Fig. 4 and [0036-0037]: … the CTG architecture in accordance with some embodiments. In the CTG architecture 400, the parameters controlling the modules 406, 408, 410, 412, which in some embodiments may be embodied as circuitry, may be fully parametrized and techniques may be rapidly updated during real-time operation, wherein parameters involve attack technique; and … modulation modules 406, 408, 410, 412 are used to generate the deception jamming signal; and Fig. 2 and [0016]: The EW system 200 may further include a display unit 210).”
	Caldwell does not expressly disclose that {an electronic attack unit for outputting at least one of noise jamming and deception jamming} based on the electronic attack technique selected in the electronic warfare system display to perform an electronic attack.
Park, in the same field of endeavor, teaches that “{an electronic attack unit for outputting at least one of noise jamming and deception jamming} based on the electronic attack technique selected in the electronic warfare system display to perform an electronic attack (Park, in at least page 2, col. 1, 2nd para.: we present an EW simulator that includes the modules of antenna, intermediate frequency (IF) conversion, automatic gain control (AGC), CFAR detection, range tracking, angle tracking, and velocity estimation for radar threat; the module of noise jamming, range deceptive jamming, velocity deceptive jamming, and range-velocity complex jamming for electronic attack, wherein a simulator display is taught).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Park’s teaching in the method or device of Caldwell so that the characteristic parameters of radar threat, radar warning receiver, jammer, electromagnetic wave propagation, and simulation scenario can be set up (Page 1).

Regarding claim 2, Caldwell further discloses that “The electronic warfare system device of claim 1, wherein the electronic warfare support unit comprises:  an RF receiving plate for receiving a threat signal and converting the thread signal from a high frequency to an intermediate frequency; a digital receiving plate for converting the threat signal converted into the intermediate frequency into an I/Q signal and generating a Pulse Description Word (PDW) for the threat signal using the I/Q signal (Caldwell, in at least Fig. 1 and [0024]: intermediate frequency (IF), [0031]: … digitized … I/Q data, and Fig. 3 and [0023]: … Pulse Descriptor Word …);  a PDW storing plate for storing (Caldwell, in at least Fig. 3 and [0023]: … A Digital Radio Frequency Memory (DRFM) pulse storage module 322…); and a receiving control plate for controlling the RF receiving plate, the digital receiving plate, and the PDW storing plate (Caldwell, in at least Fig. 2: … Processor 202 …).”

Regarding claim 3, Caldwell and Park further disclose that “The electronic warfare system device of claim 1, wherein the electronic attack unit comprises: a noise generating plate for generating noise jamming (Caldwell, in at least Fig. 3 and [0033]: …Noise generator 324…); a DRFM processing plate for generating deception jamming (Caldwell, in at least Fig. 3 and [002: … Digital Radio Frequency Memory (DRFM)…, [0029],  and [0032]: countermeasures …) or (Park, in at least page 2, col. 1, 2nd para.: we present an EW simulator that includes the modules of antenna, intermediate frequency (IF) conversion, automatic gain control (AGC), CFAR detection, range tracking, angle tracking, and velocity estimation for radar threat; the module of noise jamming, range deceptive jamming, velocity deceptive jamming, and range-velocity complex jamming for electronic attack); a high-frequency processing plate for down-converting the received threat signal from a high frequency to an intermediate frequency, or up-converting an intermediate frequency of a deception signal generated in the DRFM processing plate to a high frequency to output the converted signal (Caldwell, in at least Fig. 1 and [0024]: … The RF pulses may be modulated to an intermediate frequency (IF) using a mixer and filter (not shown) before being passed to the ADC 302. The IF pulses may extend in all or part of baseband to 800 MHz or even beyond 1 GHz, for example. The ADC 302 digitizes the pulses before providing the digitized pulses to the channelizer 304); a jamming transmission plate for amplifying and outputting a signal down-converted or up-converted in the high-frequency processing plate and received, or selecting and transmitting at least one of noise jamming and deception jamming (Caldwell, in at least Fig. 1 and [0035]: … The output from the inverse channelizer 316 is provided to the DAC 318 to provide an analog IF signal. The IF signal may extend from baseband to 800 MHz-1 GHz, for example, symmetric to the ADC 302 or may use a different range. The IF pulses are modulated to RF using a mixer before being transmitted by the antenna of the EW system);  and a jamming transmission plate for controlling the noise generating plate, the DRFM processing plate, the high-frequency processing plate, and the jamming transmission plate (Caldwell, in at least Fig. 3 and [0023]: … a control parameter interface 326,… and [0030-0031]).”

Regarding claim 4, Caldwell and Park further disclose that “The electronic warfare system device of claim 1, wherein the electronic warfare system display operates the electronic warfare support unit and the electronic attack unit (Caldwell, in at least Fig. 2 and [0016]: … display unit 210) or (Park, in at least FIGURE 8 on page 6: EW simulator).”

Regarding claim 5, Park further teaches that “The electronic warfare system device of claim 1, further comprising a threat signal simulator for generating a threat signal and outputting the generated threat signal to the electronic warfare support unit and the electronic attack unit (Park, in at least FIGURE 8 on page 6: EW simulator).”

Regarding claim 6, Park further teaches that “The electronic warfare system device of claim 5, further comprising a scenario simulator for generating a list of threat signals and operating the threat signal simulator and the electronic warfare system display (Park, in at least FIGURE 8 on page 6: EW simulator).”

Regarding claim 7, Caldwell further discloses that “The electronic warfare system device of claim 6, wherein the PDW is downloaded by control of the electronic warfare system display regardless of whether the scenario simulator is operated or not (Caldwell, in at least Fig. 4 and [0037]: … a pulse memory 402 …).”

Regarding claim 8, Caldwell further discloses that “The electronic warfare system device of claim 1, further comprising a signal measurer for measuring a signal outputted from the electronic attack unit (Caldwell, in at least Fig. 4 and [0041], last 12 lines: When multiple signals are being combined, the amplitude modulation module 412 may decrease the amplitude to limit power to downstream amplifiers prior to transmission, based on the maximum power useable by the amplifiers or available to the EW system…, wherein signal power is measured since it may be decreased …).”

Regarding claim 9, Park further teaches that “The electronic warfare system device of claim 1, wherein an electronic attack performed in the electronic attack unit is not performed in real-time by a threat analysis of the electronic warfare support unit but (Park, in at least FIGURE 8 on page 6: EW simulator is non-real-time).”

Rejection II:
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee’708 (KR101754708B1) in view of Lee’851 (KR102100851B1).

Regarding claim 1, Lee’708 discloses that “An electronic warfare system device comprising: an electronic warfare support unit for receiving a threat signal and generating a Pulse Description Word (PDW) using the received threat signal (Lee'708, in at least [0001]: … the spectrum display method of the electronic warfare support receiver displaying the spectrum of the frequency domain using PDW generated in the receiver and prepare additional collection the strategy using the spectrum envelope; and [0002]); an electronic warfare system display for downloading the PDW to perform a threat signal analysis (Lee'708, in at least [0037]: Multiple PDWs which the ground control / analysis section (160) receives are analyzed and in order to extract frequency and the pulse strength of each pulse and PDW is arranged based on the pulse frequency and transmit with the display section (170), the layout information (data) is produced (S140)).”
Lee’708 does not expressly disclose that selecting an electronic attack technique based on the threat signal analysis; and an electronic attack unit for outputting at least one of noise jamming and deception jamming based on the electronic attack technique selected in the electronic warfare system display to perform an electronic attack.
Lee’851, in the same field of endeavor, teaches that “selecting an electronic attack technique based on the threat signal analysis (Lee'851, in at least [0097]: The second library table analyzing the electromagnetic wave signal which referring to Figure 7, the multiple radars according to another embodiment of the invention transmits a message with fig. 2 and categorizes the jamming method and the result evaluating the jamming method shows the table storing the information corresponding to the jamming method evaluation result which is generated while the operator radiates the jamming signal which is the electronic attack); and an electronic attack unit for outputting at least one of noise jamming and deception jamming based on the electronic attack technique selected in the electronic warfare system display to perform an electronic attack (Lee'851, in at least [0073]: … the jamming result can extract the highest technique in the display in the electronic attack and the jamming method in which the effect is insufficient on the contrary is converted automatically to the jamming method in which the jamming result is high in the selection and the jamming signal can be produced, and [0005]: … Electronic Counter Measure (ECM), wherein ECM is deception jamming).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lee’851’s teaching in the method or device of Lee’708 so that the selective jamming signal can be generated in the electronic countermeasure attack.

Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee’708 (KR101754708B1) and Lee’851 (KR 102100851 B1) in view of Caldwell (US 20170293019).

Regarding claim 2, Lee’708 and Lee’851 disclose the features of claim 1, but do not expressly disclose that The electronic warfare system device of claim 1, wherein the electronic warfare support unit comprises:  an RF receiving plate for receiving a threat signal and converting the thread signal from a high frequency to an intermediate frequency; a digital receiving plate for converting the threat signal converted into the intermediate frequency into an I/Q signal and generating a Pulse Description Word (PDW) for the threat signal using the I/Q signal;  a PDW storing plate for storing the generated PDW; and a receiving control plate for controlling the RF receiving plate, the digital receiving plate, and the PDW storing plate.
Caldwell, in the same field of endeavor, teaches that “The electronic warfare system device of claim 1, wherein the electronic warfare support unit comprises:  an RF receiving plate for receiving a threat signal and converting the thread signal from a high frequency to an intermediate frequency; a digital receiving plate for converting the threat signal converted into the intermediate frequency into an I/Q signal and generating a Pulse Description Word (PDW) for the threat signal using the I/Q signal (Caldwell, in at least Fig. 1 and [0024]: intermediate frequency (IF), [0031]: … digitized … I/Q data, and Fig. 3 and [0023]: … Pulse Descriptor Word …);  a PDW storing plate for storing the generated PDW (Caldwell, in at least Fig. 3 and [0023]: … A Digital Radio Frequency Memory (DRFM) pulse storage module 322…); and a receiving control (Caldwell, in at least Fig. 2: … Processor 202 …).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Caldwell’s teaching in the method or device of Lee’708 and Lee’851 so that Threat pulses are extracted from memory and the amplitude, frequency, phase, length and timing modified to generate a coherent set of superposed response pulses in response to the threat pulses (Abstract).

Regarding claim 3, Caldwell further teaches that “The electronic warfare system device of claim 1, wherein the electronic attack unit comprises: a noise generating plate for generating noise jamming (Caldwell, in at least Fig. 3 and [0033]: …Noise generator 324…); a DRFM processing plate for generating deception jamming (Caldwell, in at least Fig. 3 and [002: … Digital Radio Frequency Memory (DRFM)…, [0029],  and [0032]: countermeasures …); a high-frequency processing plate for down-converting the received threat signal from a high frequency to an intermediate frequency, or up-converting an intermediate frequency of a deception signal generated in the DRFM processing plate to a high frequency to output the converted signal (Caldwell, in at least Fig. 1 and [0024]: … The RF pulses may be modulated to an intermediate frequency (IF) using a mixer and filter (not shown) before being passed to the ADC 302. The IF pulses may extend in all or part of baseband to 800 MHz or even beyond 1 GHz, for example. The ADC 302 digitizes the pulses before providing the digitized pulses to the channelizer 304); a jamming transmission plate for amplifying and outputting a signal down-converted or up-(Caldwell, in at least Fig. 1 and [0035]: … The output from the inverse channelizer 316 is provided to the DAC 318 to provide an analog IF signal. The IF signal may extend from baseband to 800 MHz-1 GHz, for example, symmetric to the ADC 302 or may use a different range. The IF pulses are modulated to RF using a mixer before being transmitted by the antenna of the EW system);  and a jamming transmission plate for controlling the noise generating plate, the DRFM processing plate, the high-frequency processing plate, and the jamming transmission plate (Caldwell, in at least Fig. 3 and [0023]: … a control parameter interface 326,… and [0030-0031]).”

Regarding claim 4, Caldwell further teaches that “The electronic warfare system device of claim 1, wherein the electronic warfare system display operates the electronic warfare support unit and the electronic attack unit (Caldwell, in at least Fig. 2 and [0016]: … display unit 210).”

Regarding claim 8, Caldwell further discloses that “The electronic warfare system device of claim 1, further comprising a signal measurer for measuring a signal outputted from the electronic attack unit (Caldwell, in at least Fig. 4 and [0041], last 12 lines: When multiple signals are being combined, the amplitude modulation module 412 may decrease the amplitude to limit power to downstream amplifiers prior to transmission, based on the maximum power useable by the amplifiers or available to the EW system…, wherein signal power is measured since it may be decreased …).”

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee’708 (KR101754708B1), Lee’851 (KR 102100851 B1), and Caldwell (US 20170293019) in view of Park (Modeling and simulation of radar response to electronic attack in EW) 20180405.

Regarding claim 5, Lee’708, Lee’851, and Caldwell disclose the features of claim 1, but do not expressly disclose that The electronic warfare system device of claim 1, further comprising a threat signal simulator for generating a threat signal and outputting the generated threat signal to the electronic warfare support unit and the electronic attack unit (Park, in at least FIGURE 8 on page 6: EW simulator)
Park, in the same field of endeavor, teaches that “The electronic warfare system device of claim 1, further comprising a threat signal simulator for generating a threat signal and outputting the generated threat signal to the electronic warfare support unit and the electronic attack unit (Park, in at least FIGURE 8 on page 6: EW simulator).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Park’s teaching in the method or device of Lee’708, Lee’851, and Caldwell so that the characteristic parameters of radar threat, radar warning receiver, jammer, electromagnetic wave propagation, and simulation scenario can be set up (Page 1).

Regarding claim 6, Lee’708 or Park further discloses that “The electronic warfare system device of claim 5, further comprising a scenario simulator for generating a list of threat signals and operating the threat signal simulator and the electronic warfare system display (Park, in at least FIGURE 8 on page 6: EW simulator) or (Lee'708, in at least Figure 6 and [0040]: … display section and the spectrum).”

Regarding claim 7, Caldwell further teaches that “The electronic warfare system device of claim 6, wherein the PDW is downloaded by control of the electronic warfare system display regardless of whether the scenario simulator is operated or not (Caldwell, in at least Fig. 4 and [0037]: … a pulse memory 402 …).”

Regarding claim 9, Park further teaches that “The electronic warfare system device of claim 1, wherein an electronic attack performed in the electronic attack unit is not performed in real-time by a threat analysis of the electronic warfare support unit but is performed in non-real-time by an electronic attack technique preset in the electronic warfare system display (Park, in at least FIGURE 8 on page 6: EW simulator).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosures. See attached PTO-892 for further state of the art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG-CHANG SHIUE/Primary Examiner, Art Unit 2648